MURRAY, C. J.
— The testimony in this cause shows beyond a doubt that the plaintiff’s rights have been most improperly compromised, while he was doing all in his power to comply with the terms of the sale on his part, and that, if he did not make the last payment, it was not his fault, but that of the defendants and their agents. Even if this were not the case, inasmuch as he was ultimately liable for any difference in the price of the lots, they being sold on his account, he was interested in having a fair sale of them, which he does not appear by the testimony to have had.
Judgment affirmed.
We concur: Heydenfeldt, J.; Terry, J.